           Case 1:20-cv-02242-JMF Document 14 Filed 07/07/20 Page 1 of 1


                                              LAW OFFICES
                                                                            Sanborn & King (1865 – 1872)
Peter M. Kutil
                                      KING & KING LLP                       George A. King (1855 – 1938)
                                     THE SANBORN MAP BUILDING               William B. King (1861 – 1930)
__________                           629 Fifth Avenue – Suite 301
                                          Pelham, N.Y. 10803
                                             914-380-5970
                                     e-mail: pkutil@king-king-law.com


                                             July 6, 2020
                                              Application GRANTED. The deadlines are adopted as set forth herein. If
VIA ECF                                       the parties exercise due diligence in seeking to resolve the case and believe
                                              that a further extension would enable them to resolve it, they may apply for
The Honorable Judge Jesse M. Furman           such an extension when the deadline approaches. The Clerk of Court is
                                              directed to terminate ECF No. 13. SO ORDERED.
United States District Court Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, N.Y. 10007
                                                                                July 7, 2020
         Re:     Trustees for The Mason Tenders District Council Welfare Fund, Pension Fund,
                 Annuity Fund and Training Program Fund et al v. N.B.A. Construction., Inc.
                 S.D.N.Y. Index No. 20-cv-02242-JMF

Dear Judge Furman:

       The undersigned and this firm represent N.B.A. Construction., Inc. (“NBA”) in the
above-referenced case. NBA has only recently been made aware of this case and I was
forwarded the case today.

       The Court has previously set a briefing schedule for the subject petition, and has set
responses due by July 9th, and reply by July 16, 2020.

        I ask that the two above submission dates be adjourned to July 23rd and July 30th,
respectively, specifically to permit the parties to resolve this matter and to permit me the time to
confer with my client, and get the balance of the file.

        Plaintiff’s counsel Savci and I conferred this morning and he consented to my request.
He also suggested that I request that the matter be held in abeyance by the Court while the parties
work out a settlement. If the Court permits, I ask for such relief on consent as well. Mr. Savci
and I have worked on prior matters as opposing counsel, and I am confident that the matter can
be resolved without the Court’s further intervention.

                                               Respectfully submitted,

                                               Peter M. Kutil
PMK:sas                                        Peter M. Kutil

cc: Haluk Savci, Esq. (via ECF)
